Case 3:21-mj-O0006-KM Document 4 Filed 01/15/21 Page 1 of 1

AO 466A (Rev. 12/09) Waiver of Rule 5 & 3.1 Hearings (Complaint or Indictment)

UNITED STATES DISTRICT COURT

for the

Middle District of Pennsylvania

United States of America
Case No, 3:21-MJ-6

vv.

Andrew Wrigley Charging District’s Case No. 1:21-MJ-26

Defendant

mee ee

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I understand that I have been charged in another district, the (name of other court) District of Columbia

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if | am unable to retain counsel;
(2) an identity hearing to determine whether I am the person named in the charges;
(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing within 14 days of my first appearance if | am in custody and 21 days otherwise —
unless I am indicted — to determine whether there is probable cause to believe that an offense has
been committed;

(5) a hearing on any motion by the government for detention;
(6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.
I agree to waive my right(s) to:

eC an identity hearing and production of the warrant.

a preliminary hearing.

a detention hearing.

OO

an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
be entitled in this district. | request that those hearings be held in the prosecuting district, at a time set
by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

I/) cfe Polo me fer fe Anan Wrisle,

Jefendant 's signature ba verba | Peertsa~
= od) rine vider Are
BER ) A

Signature of defendant's attorney

Date:

i se \ CoP it oe! =
K randen “\<o ‘leery
Printed name of defendant's attorney
